EX‑35.2 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES ANNUAL STATEMENT OF COMPLIANCE of PNC BANK, NATIONAL ASSOCIATION d/b/a MIDLAND LOAN SERVICES Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, the undersigned, Steven W. Smith, as Executive Vice President of Midland Loan Services, a division of PNC Bank, National Association, hereby certifies, subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in his capacity as an officer and not in his individual capacity, as follows: 1. A review of the Servicer’s activities during the calendar year 2016 (the “Reporting Period”) and of its performance under the Agreement has been made under the undersigned officer’s supervision; and 2. To the best of the undersigned officer’s knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: March 1, 2017 PNC Bank, National Association d/b/a Midland Loan Services /s/ Steven W. Smith Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland Schedule I JP Morgan Chase Commercial Mortgage Securitization Corp. Recipient Role Deal Name Series Number Midland Role Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2006‐LDP6 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2006‐LDP8 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2006‐LDP9 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007‐CIBC18 Master Servicer 131 S Dearborn whole loan only Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007‐LDP10 Master Servicer Americold Portfolio whole loan Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007‐CIBC19 Primary Servicer 599 Lexington whole loan only Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007‐LDP12 Primary Servicer Sawgrass Mills whole loan Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007‐CIBC20 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007‐C1 Gurnee Mill whole loan only Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2008‐C2 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2011‐C5 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012‐C6 Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012‐CIBX Primary Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012‐CIBX Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012‐C8 Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012‐LC9 Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐ESH Master Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C10 Master Servicer Master Servicer of the West County Mall Center loan under the JPMCC 2012‐LC9 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐LC11 Master Servicer Master Servicer of the Legacy Place loan under the JPMBB 2013‐C12 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C12 Master Servicer Master Servicer of the IDS Center loan under the JPMBB 2013‐C13 PSA. Master Servicer and Special Servicer of the Southridge Mall loan under the JPMBB 2013‐C14 PSA Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C13 Master Servicer Master and Special Servicer of the SanTan Village loan under the JPMBB 2013‐C14 PSA. Master Servicer of the Americold Storage Portfolio loan under the JPMBB 2013‐C12 PSA Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C14 Master and Special Servicer Master Servicer of the 589 Fifth Avenue loan under the JPMCC 2013‐C13 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐BOCA Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C15 Primary Servicer of the Miracle Mile Shops loan under the COMM 2013‐CCRE12 PSA Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C16 Special Servicer Primary Servicer of the Miracle Mile Shops loan under the COMM 2013‐CCRE12 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐HLT Master and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐AVM Master and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013‐C17 Special Servicer of The Aire loan under the JPMCC 2013‐C16 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C18 Master Servicer Master Servicer and Special Servicerof the Meadows Mall loan under the JPMBB 2013‐C14 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐GPP Master and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C19 Special Servicer Master Servicer of the Marriott Anaheim loan under the JPMBB 2014‐C18 PSA. Special Servicer of the Arundel Mills & Marketplace loan serviced under the MSBAM 2014‐C15 PSA Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C20 Special Servicer of The Outlets at Orange, the Gumberg Retail Portfolio and the 470 Vanderbilt Avenue loans under the JPMBB 2014‐C19 PSA. Special Servicer of the Westminster Mall loan serviced under the JPMBB 2014‐C21 PSA Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐INN MZ Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C21 Special Servicer Master Servicer of the Miami International Mall and The Shops at Wiregrass loans under the JPMBB 2014‐C18 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C22 Special Servicer of the Charlottesville Fashion Square loan under the JPM 2014‐C21 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C23 Master Servicer of the Beverly Connection loan under the GSMS 2014‐GC24 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐CBM MZ Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐HYT MZ Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐CARE MZ B Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014‐C26 Master and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐C27 Master Servicer Master and Special Servicer of The Outlet Shoppes of the Bluegrass loan under the JPMBB 2014‐C26 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐M6MZ Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐C28 Master Servicer of the Club Row Building, the Shaner Hotels Portfolio and the One Campus Martius loans under the JPMBB 2015‐C27 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐WOLF MZ Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐C29 Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐MAR7 Servicer and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐C30 Master and Special Servicer of the Sunbelt Portfolio under the JPMBB 2015‐C31 PSA. Special Servicer of the One City Centre, the Marriott‐Pittsburgh and the JAGR Portfolio loans under the JPMBB 2015‐C29 PSA Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐C31 Master and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐C32 Master and Special Servicer of the Civic Opera Building loan under the JPMBB 2015‐C31 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015‐JP1 Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐ATRM Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐C1 Special Servicer Special Servicer of the 7700 Parmer and The 9 loans under the JPMBB 2015‐JP1 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐C2 Special Servicer Special Servicer of the Williamsburg Premium Outlets and the Hall Office Park A1/G1/G3 loan under the DBJPM 2016‐C1 PSA. Special Servicer of the Naples Grande Beach Resort loan under the JPMBB 2016‐C1 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐JP2 Master and Special Servicer of the Center 21 and 693 Fifth Avenue loans under the DBJPM 2016‐C3 PSA. Special Servicer of the 100 East Pratt and Four Penn Center loans under the JPMDB 2016‐C2 PSA Special Servicer of the Renaissance Providence Downtown Hotel loan under the DBJPM 2016‐C1 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐JP3 Master Servicer Special Servicer of the 100 East Wisconsin Avenue loan under the JPMDB 2016‐C4 PSA. Master Servicer of the Columbia Center loan under the CGCMT 2016‐P5 PSA Master Servicer of the Crocker Park Phase One & Two loan under the CGCMT 2016‐C2 PSA. Master and Special Servicer on the 693 Fifth Avenue loan under the DBJPM 2016‐C3 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐WIKI Servicer and Special Servicer Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐C4 Special Servicer Master and Special Servicer of the 693 Fifth Avenue loan under the DBJPM 2016‐C3 PSA. Master Servicer of the Salesforce Tower and 1 Kaiser Plaza loans under the JPMCC 2016‐JP3 PSA. Depositor JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016‐JP4 Master Servicer of the Salesforce Tower loan under the JPMCC 2016‐JP3 PSA. Master Servicer of the 80 Park Plaza loan under the CGCMT 2016‐C3 PSA Special Servicer of the Fresno Fashion Fair Mall loan under the JPMDB 2016‐C4 PSA.
